Citation Nr: 1009492	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-15 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
plantar fasciitis, currently rated 10 percent disabling. 

2.  Entitlement to an initial compensable rating for right 
foot bunion.

3.  Entitlement to an effective date earlier than June 8, 
2006, for the assignment of a 20 percent disability rating 
for lumbosacral strain.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1981 to 
August 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Department of Veterans Affairs Regional Office (RO), which 
granted service connection for bilateral plantar fasciitis, 
assigning a noncompensable rating, granted service connection 
for right foot bunion, assigning a noncompensable rating, and 
granted service connection for lumbosacral strain, assigning 
a 10 percent disability rating.  The Veteran testified at a 
Board hearing in January 2009; the transcript is of record.  
In July 2009, the Board granted a 20 percent disability 
rating for lumbosacral strain, and remanded the issues of 
entitlement to initial compensable ratings for bilateral 
plantar fasciitis and right foot bunion.  In a December 2009 
rating decision, the RO implemented the 20 percent disability 
rating assigned to lumbosacral strain, effective June 8, 
2006, and assigned a 10 percent disability rating to 
bilateral plantar fasciitis, effective October 10, 2009.  
Although an increased rating for bilateral plantar fasciitis 
has been awarded, the issue remains in appellate status, as 
the maximum schedular rating has not been assigned and the 
rating was not assigned during the entire appeal period.  AB 
v. Brown, 6 Vet. App. 35 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

Bilateral plantar fasciitis and right foot bunion

The Board acknowledges that the Veteran has waived RO review 
of new evidence submitted in support of his appeal; however, 
another Remand is necessary as will be discussed in detail 
below.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2009).
This matter was remanded in July 2009 to afford the Veteran a 
VA examination pertaining to his plantar fasciitis and right 
foot bunion.  The Veteran underwent a VA examination in 
October 2009, a supplemental statement of the case was issued 
in December 2009, and the matters were recertified to the 
Board in January 2010.  Thereafter, in January 2010, the 
Veteran submitted correspondence from Brian Elkins, M.D., 
FAAFP.  Dr. Elkins stated that the Veteran was examined on 
December 17, 2009, and that he has bilateral foot pain of 
several years' duration, worse with prolonged walking or 
standing, and which has not responded to a surgical procedure 
for a bunion on the foot.  The Veteran complained of burning 
pain along the medial aspect of the foot which radiates into 
the toes.  Examination suggested the possibility of a 
peripheral nerve entrapment syndrome, i.e. tarsal tunnel 
syndrome.  Dr. Elkins recommended further investigation to 
include a nerve conduction study.  

Initially, upon obtaining any appropriate releases, the 
Veteran's treatment records must be obtained from Dr. Elkins.  
Thereafter, in light of the findings of Dr. Elkins, the 
Veteran should be scheduled for another VA examination to 
assess the severity of his plantar fasciitis and right foot 
bunion, to include making a determination as to whether the 
Veteran has tarsal tunnel syndrome due to either his 
bilateral plantar fasciitis and/or right foot bunion.  
Appropriate testing should be performed, to include a nerve 
conduction study if deemed necessary.

Lumbosacral spine

As discussed in the Introduction, in a December 2009 rating 
decision, the RO implemented the Board's July 2009 grant of a 
20 percent disability rating for lumbosacral strain, and the 
RO assigned an effective date of June 8, 2006.  In December 
2009, the Veteran filed a notice of disagreement with regard 
to the effective date assigned.  Under the circumstances, a 
statement of the case needs to be issued with regard to the 
issue of entitlement to an effective date earlier than June 
8, 2006, for the assignment of a 20 percent disability rating 
for lumbosacral strain.  Accordingly, this matter must be 
returned to the RO for appropriate consideration and issuance 
of a statement of the case with regard to such issue.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  After securing the necessary releases 
from the Veteran, obtain the entirety of 
the Veteran's treatment records from 
Brian Elkins, M.D., FAAFP.

2.  Schedule the Veteran for an 
examination with an appropriate 
specialist to determine the nature and 
severity of his service-connected plantar 
fasciitis and right foot bunion.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
who should indicate on the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  Any indicated studies 
should be performed, to include any nerve 
conduction studies, and the examination 
report should comply with all AMIE 
protocols for rating plantar fasciitis 
and foot bunions.  The examiner should 
specifically comment on whether the 
Veteran has tarsal tunnel syndrome due to 
his plantar fasciitis and/or right foot 
bunion.

3.  With regard to the issue of 
entitlement to an effective date 
earlier than June 8, 2006, for the 
assignment of a 20 percent disability 
rating for lumbosacral strain, 
appropriate action should be taken 
pursuant to 38 C.F.R. § 19.26 in 
response to the December 2009 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so 
the Veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal. 

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues.  If any benefit 
sought is not granted in full, the 
Veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).


